DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 21-44 are pending. Claim 1 has been amended. Claims 2-20 have been canceled. Claims 21-44 are new. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 and 21-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/685,696 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
All of the recited structure of the instant application are recited in the copending application in either the independent claim 1; and the dependent claims 21-44.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “an area smaller area than an area of a portion” in claim 35 is a relative term which renders the claim indefinite. The term “an area smaller area than an area of a portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of  Lee et al. (US 8,943,852 B2), hereafter referred to as “Lee ‘852.”
Regarding Claim 1: Lee teaches a refrigerator (paragraph [0002]) comprising: a cabinet (paragraph [0002]); and an ice maker (10) disposed in the cabinet (paragraph [0002]), the ice maker (10) comprising an upper assembly (11) and a lower assembly (12) that is pivotably coupled to the upper assembly (via shaft 21),
wherein the upper assembly (11) comprises:
an upper tray (11) that defines a plurality of upper ice chambers (113), and an upper case that includes an upper plate (frame holding 11 to 16) disposed on the upper tray (11); wherein the lower assembly (12) comprises: a lower tray (12) that is provided below the upper tray, the lower tray (12) defining a plurality of lower ice chambers (141) that are configured to come in contact with the plurality of upper ice chambers of the upper tray (11), respectively, to thereby form a plurality of ice chambers (141) that are spaced apart from each other (see Figure 3).

Lee ‘852 teaches a cold air hole (62) configured to supply cold air to a tray (19), wherein the tray (19) is configured to be coupled to an upper plate (21), and the upper plate (21) defines a tray opening (underneath 29) through which a portion of a top face of the tray (19) passes and is exposed to the cold air supplied through the cold air hole (62), and wherein a plurality of upper ice chambers (cells of 19) are arranged within the tray (19) opening along a row that extends away from the cold air hole (see Figure 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a cold air hole configured to supply cold air to the upper tray, wherein the upper tray is configured to be coupled to the upper plate, and the upper plate defines a tray opening through which a portion of a top face of the upper tray passes and is exposed to the cold air supplied through the cold air hole, and wherein the plurality of upper ice chambers are arranged within the tray opening along a row that extends away from the cold air hole to the structure of Lee as taught by Lee ‘852 in order to advantageously provide to use cold air to help freeze water in the tray (see Lee ‘852, Column 1, lines 41-46 and Column 4, lines 38-44).
Regarding Claim 23: Lee modified supra further teaches wherein the cold air hole (from Lee’852) forms a cold air duct (61 of Lee ‘852) that is in fluid connection with an evaporator in the cabinet (paragraph [0002] of Lee).
Regarding Claim 24: Lee modified supra further teaches further comprising a cold air guide (61 of Lee ‘852) disposed on the upper plate (11 of Lee) and extending from the cold air hole (62 of Lee ‘852) toward the tray opening (top of 11 and 12 of Lee).
Regarding Claim 25: Lee modified supra further teaches wherein the cold air guide (61 of Lee ‘852) is configured to guide a flow of the cold air from the cold air hole to a first ice chamber (upper part of 11 of Lee) among the plurality of ice chambers (ice cells of 11 and 12 of Lee) that is positioned closest to the cold air hole (see Figure 7 of Lee ‘852).
Regarding Claim 26: Lee modified supra further teaches wherein the cold air guide (61 of Lee ‘852) is configured to guide the cold air to flow along the tray opening (upper part of 11 of Lee) starting from a first upper ice chamber (tray 11 of Lee) among the plurality of upper ice chambers (see Figure 3 of Lee) that is positioned closest to the cold air hole (62 of Lee ‘852).
Regarding Claim 27: Lee modified supra further teaches wherein the plurality of upper ice chambers (113 in 11 of Lee) are arranged starting at an inner end of the cold air guide (61 of Lee ‘852).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Lee et al. (US 8,943,852 B2), hereafter referred to as “Lee ‘852,” as applied to claim 1 above, and further in view of Campbell et al. (3,724,804), hereafter referred to as “Campbell.”
Regarding Claim 21: Lee modified supra failed to teach wherein the upper tray and the lower tray are made of an elastic material. 
Campbell teaches a tray (20) made of elastic material (Column 1, lines 32-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper tray made of an elastic material and the lower tray made of an elastic material to the structure of Lee modified supra as taught by Campbell in order to advantageously provide using a material that can allow for the tray to flex for ice removal (see Campbell, Column 1, lines 32-41). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Lee et al. (US 8,943,852 B2), hereafter referred to as “Lee ‘852,” and Campbell et al. (3,724,804), hereafter referred to as “Campbell,” as applied to claim 21 above, and further in view of Papalia (US 2015/0107275 A1).  
Regarding Claim 22: Lee modified supra fails to teach wherein the upper tray and the lower tray are made of a silicone material.
Papalia teaches a tray (12) is made of a silicone material (paragraph [0022], lines 21-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the upper tray and the lower tray are made of a silicone material to the structure of Lee modified supra as taught by Papalia in order to advantageously use suitable materials for thermal conductivity of the tray (see Papalia, paragraph [0022], lines 21-26). 

Allowable Subject Matter
Claims 28-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form amended without any patentably significant broadening and including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in dependent claims 28-44 are not disclosed nor taught by the prior art. 
The closest prior art of record is Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” and Lee et al. (US 8,943,852 B2), hereafter referred to as “Lee ‘852.”
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the dependent claims. The aforementioned references teach: a refrigerator with a cold air hole, an upper tray and lower tray. 
However, the references relied upon fail to teach specific the limitations of claim 28: “…wherein the cold air guide comprises: a first guide provided on the upper plate and extending from one side of the cold air hole to a portion of the upper plate adjacent to the first upper ice chamber; and a second guide provided on the upper plate and extending from the other side of the cold air hole toward the first upper ice chamber, wherein the second guide is facing the first guide between the cold air hole and the first upper ice chamber.”
Claims 29-44 depend from claim 28. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763